Citation Nr: 0516064	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  99-20 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for bronchial asthma, on appeal from an initial grant 
of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 

INTRODUCTION

The veteran served a period of active service in the Army 
from November 1970 to May 1971.  

This case comes to the Board of Veterans' Appeals (Board) 
from the March 1999 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for bronchial 
asthma and assigned a 10 percent disability rating, effective 
from March 21, 1996.  In an April 1999 rating decision, the 
RO granted an increased evaluation of 30 percent for the 
veteran's service-connected bronchial asthma, effective from 
October 7, 1996.  

The veteran had videoconference hearing with a Hearing 
Officer sitting at the RO in November 1997.

In January 2001, the Board remanded the veteran's claim to 
obtain a VA examination, to request records from the Social 
Security Administration (SSA), and for action consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100 et. seq. (West 2002).  

In an April 2004 decision, the Board granted an initial 
evaluation of 30 percent for bronchial asthma, effective for 
the period from March 21, 1996 to October 7, 1996.  The 
Board's decision was effectuated by a May 2004 rating 
decision, which assigned an evaluation of 30 percent for the 
veteran's service-connected bronchial asthma, effective from 
March 21, 1996.  The veteran's appeal for a higher rating 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

In April 2004, the Board remanded the issue of entitlement to 
an increased evaluation in excess of 30 percent for bronchial 
asthma to obtain an additional VA examination report.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of this claim 
have been addressed.  

2.  The veteran's bronchial asthma is manifested by no more 
than moderate bronchial asthma with asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) occurring 
several times a year with no more than moderate dyspnea on 
exertion between attacks, as well as treatment using daily 
inhalational, oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (effective 
prior to October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Increased Evaluation for Bronchial Asthma

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's bronchial asthma.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted a distinction between a claim 
for an increased rating for a service-connected disability 
and an appeal from the initial rating assigned for a 
disability upon service connection.  In this claim, the 
bronchial asthma has been assigned a 30 percent rating, 
effective from March 21, 1996.  The Board will evaluate the 
level of impairment due to the veteran's disability of 
bronchial asthma throughout the entire time of the claim as 
well as consider the possibility of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

The veteran's service-connected disability of bronchial 
asthma is currently rated as 30 percent under Diagnostic Code 
6602.  In evaluating the veteran's disability of bronchial 
asthma, the Board has reviewed and considered all of the 
evidence in the veteran's claims folder.  

VA amended the schedular criteria for rating respiratory 
disorders, including Diagnostic Code 6602, effective October 
7, 1996.  See 61 Fed. Reg. 46,720-731 (Sept. 4, 1996).  The 
veteran has been provided both the old and revised rating 
criteria by the RO in the March 1999 rating decision and the 
August 1999 SOC as well as by the Board in the April 2004 
decision.  

The veteran's bronchial asthma is now evaluated as 30 percent 
disabling since the effective date of service connection in 
March 1996 under 38 C.F.R. § 4.97, Diagnostic Code 6602.  
Therefore, the Board will evaluate the veteran's claim under 
both the old criteria in the VA Schedule for Rating 
Disabilities (Schedule) and the current regulations. In a 
recent opinion, however, VA's Office of General Counsel 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-00.

In this case, the Board will apply the version of the 
Schedule that is more favorable to the veteran.

Prior to October 7, 1996, a 30 percent rating was warranted 
under Diagnostic Code 6602 for moderate bronchial asthma with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) occurring several times a year with moderate 
dyspnea on exertion between attacks.  Entitlement to a 60 
percent required severe disability with frequent attacks of 
asthma (one or more attacks weekly) marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor precluded.  A 100 
percent rating was assigned for pronounced bronchial asthma; 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  See 
38 C.F.R. § 4.97, Code 6602 (1996).

Under the revised criteria for Diagnostic Code 6602, a 30 
percent evaluation is warranted for bronchial asthma 
manifested by FEV-1 of 56-70 percent predicted, or; FEV-1/FVC 
of 56-70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  The next schedular evaluation of 60 percent 
requires FEV-1 of 40-55 percent predicted, or; FEV-1/FVC of 
40-55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is assigned for FEV-1 
less than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2004).

Under the old rating criteria, entitlement a rating in excess 
of 30 percent requires severe disability with frequent 
attacks of asthma (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication; more than light manual labor precluded.  
Evidence of record shows that the veteran has current 
subjective symptoms of bronchial asthma including complaints 
of shortness of breath, minor pain in the chest cavity from 
exertion during asthma attacks, fatigue, daily asthma 
attacks, and labored breathing between asthma attack.  In a 
March 1999 VA examination report, the examiner noted that the 
veteran suffered from significant asthmatic bronchitis, only 
partially relieved by medication.  In an April 2001 VA 
examination report, the examiner listed a diagnosis of asthma 
and noted that the veteran was "not doing well under the 
present treatment program".  In addition, the examiner 
indicated that the veteran suffered from edema of the nasal 
mucous membrane, suppressed breath sounds, and coughing on 
forced expiration.  However, VA treatment records dated from 
March 2001 to July 2003 indicate that the veteran's asthma 
was "relatively well controlled" with no severe 
exacerbations detailed in the records.  In this case, there 
is no objective medical evidence of record that indicates the 
veteran suffers from daily and/or weekly attacks of asthma or 
marked dyspnea on exertion between attacks with only 
temporary relief by medication, or that he is precluded from 
engaging in anything more than light manual labor due to his 
asthma.

The Board acknowledges the veteran's subjective complaints 
associated with his service-connected respiratory disability.  
However, the veteran has not demonstrated that he has the 
medical expertise that would render competent his statements 
as to the current severity of his respiratory disability.  
His opinion alone cannot meet the burden imposed by 38 C.F.R. 
§ 4.97 with respect to the current severity of his 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. § 
3.159(a)(2) (2004).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).

To support his claim for a rating in excess of 30 percent 
under the revised criteria, the evidence would need to show 
pulmonary function test (PFT) results with a FEV-1 40 to 55 
percent predicted or a FEV-1/FVC 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Evidence of record indicates that the veteran underwent VA 
pulmonary function testing conducted in March 1999 and May 
2001.  In cases where pre- and post-bronchodilatation results 
are obtained, it is the post-bronchodilatation results that 
are the operative values for VA purposes.  See 61 Fed. Reg. 
46723 (Sept. 5, 1996).  In the March 1999 VA examination, the 
veteran's PFT post-medication results indicated the 
following: an FVC of 3.10 and an FEV-1of 70.2 percent of the 
predicted value.  The Board calculates the FEV-1/FVC as 80 
percent.  In the May 2001 VA examination, the veteran's PFT 
post-medication results indicated the following: an FVC of 
2.70, an FEV-1 of 2.20, or 63.4 percent predicted. The Board 
calculates the FEV-1/FVC as 81 percent.  The pulmonary 
function test results dated in March 1999 and May 2001 do not 
show entitlement to a rating in excess of 30 percent under 
the revised criteria in Diagnostic Code 6602.  

The Board notes that additional pulmonary function tests were 
attempted during VA examinations conducted in November 2003 
and August 2004.  In the November 2003 VA examination report, 
it was noted that the veteran could not complete the PFT due 
to coughing and vomiting during the examination.  It was also 
noted in the August 2004 VA examination report that the PFT 
results were deemed "useless" and "inaccurate" by the VA 
physician due to coughing episodes while performing forced 
inspiration and expiration as well as "poor cooperative 
effort" by the veteran during testing.  Unfortunately, 
multiple attempts to obtain current PFT test results have 
been unsuccessful.  Therefore, the Board considers whether a 
higher rating for the veteran's service-connected bronchial 
asthma would be supported under the additional criteria 
contained in revised Diagnostic Code 6602.

Competent medical evidence of record, including VA outpatient 
treatment records, November 2003 and August 2004 VA 
examination reports, and records from SSA, does not reflect 
that the veteran's bronchial asthma require monthly visits to 
a physician for care of exacerbations or any usage of 
systemic (oral or parenteral) corticosteroids, which would 
support a 60 percent rating.  Evidence of record does show 
that the veteran continues to use daily inhalational therapy, 
oral bronchodilator therapy, and inhalational anti-
inflammatory medication for treatment of his service-
connected respiratory disability.  It does not, however, show 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  The 
record also does not show that the veteran has had more than 
one asthmatic attack per week with episodes of respiratory 
failure.  Consequently, the evidence does not support a 100 
percent schedular rating.

Based on the evidence discussed above, the Board finds that 
the veteran's symptomatology continues to more nearly 
approximate the criteria for a 30 percent rating under both 
the old or revised rating criteria of Diagnostic Code 6602.  
In addition, the veteran's service-connected bronchial asthma 
also do not meet or more nearly approximate the criteria for 
entitlement to a 60 percent rating under both the old or 
revised rating criteria of Diagnostic Code 6602, much less 
entitlement to a 100 percent rating.  See 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6602 (1996 & 2004).  

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  In this 
case, the Schedule is not inadequate.  The Schedule does 
provide for higher ratings for residuals bronchial asthma, 
but, as discussed above, none supporting a higher rating have 
been documented.  In addition, it has not been shown that the 
service-connected respiratory disability of bronchial asthma 
alone has required frequent periods of hospitalization or 
produce marked interference with the veteran's employment.  
For these reasons, the assignment of an extraschedular rating 
for this disability is not warranted.

II.  VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A. The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C.A. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
38 U.S.C.A. §  7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.

In this case, the issue concerning the evaluation of the 
veteran's bronchial asthma disability was initially raised in 
a notice of disagreement following the assignment of the 
initial disability evaluation.  Thus, VAOPGCPREC 8-2003 holds 
that the 38 U.S.C.A. § 5103(a) notice need not be sent; 
rather, the procedures of 38 U.S.C.A. § 7105(d) apply.  
Nonetheless, the Board notes that the RO sent the veteran 
letters in May 2001 and September 2003 as well as issued a 
supplemental statement of the case (SSOC) in November 2004, 
which included the text of 38 C.F.R. § 3.159.  In addition, 
the Appeals Management Center (AMC) sent the veteran a letter 
in July 2004.

To the extent that 38 U.S.C.A. § 5103(a) notice requirements 
apply in this case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's claim for entitlement to an increased evaluation 
for bronchial asthma.  With regard to requirement (1), above, 
the Board notes that the VCAA notice letters sent to the 
veteran by the RO in September 2003 and by the AMC in July 
2004 informed him that in order to establish entitlement to 
an increased evaluation for bronchial asthma, he needed to 
submit evidence of increased severity of his diabetes 
disability.  With regard to requirements (2) and (3), the 
Board notes that the AMC's letter also notified him of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the July 2004 letter explained that VA would obtain relevant 
records from any Federal agency (to include the military and 
VA), and that it would also make reasonable efforts to help 
him obtain other evidence (such as records from private 
doctors and hospitals), but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  In the July 2004 letter, the veteran 
was also informed that VA would assist him by providing a 
medical examination or getting a medical opinion if it was 
necessary to make a decision on his claim.  Finally, with 
respect to requirement (4), the Board notes that the veteran 
was explicitly asked to provide "any evidence in [his] 
possession that pertains to" his increased rating claim in 
the July 2004 letter from the AMC.  In addition, the RO then 
issued him a SSOC in November 2004 that contained the 
complete text of 38 C.F.R. § 3.159.  Given this 
correspondence, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's and AMC's formal 
VCAA notice letters to the veteran dated in September 2003 
and July 2004.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board acknowledges that the September 2003 and July 2004 
letters were sent after to the rating decision that is the 
basis of the veteran's appeal for a higher evaluation for 
bronchial asthma.  Nevertheless, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement concerning this issue was harmless error.  In 
this case, the April 1999 decision was already decided -- and 
appealed -- by the time the VCAA was enacted.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
Section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  
Similarly, as the veteran appealed the initial assignment of 
a disability evaluation for his bronchial asthma, the RO 
could not have provided section 5103(a) notice concerning the 
disability evaluation for bronchial asthma in advance of the 
decision that is the subject of this appeal.  

While the notice was provided to the veteran after the first 
AOJ adjudication of the claim, the content of the notice 
provided by the RO and AMC fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
For these reasons, to decide the appeal would not be 
prejudicial error to the veteran in this case.

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the May 2001, September 2003, and 
July 2004 letters as well as the November 2004 SSOC.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the November 2004 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the May 2001, September 2003 and July 2004 
letters as well as the November 2004 SSOC issued by the RO.  
The Board concludes that any defect in the notice 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the appellant.

B. The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  VA has obtained service medical 
records, VA treatment records, records from the SSA, and VA 
examination reports.  


The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


ORDER

Entitlement to an increased evaluation in excess of 30 
percent for bronchial asthma is denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


